Title: From Thomas Jefferson to Nicholas Philip Trist, 13 April 1824
From: Jefferson, Thomas
To: Trist, Nicholas Philip


Dear Sir
Monticello
Apr. 13. 24.
Your favor of Oct. 18. came to hand in December. our legislature was then in session, and I postponed acknoleging it’s reciept until the proceedings of that body should enable me to say something of our University, in which I knew you took an interest. they did not act finally on it until the day of their rising, in March. they have released the debt of 180,000.D. which had been lent us to compleat our buildings, and have given us 50,000.D. more to procure an apparatus and library.We have just had a meeting of the Visitors, who have determined to open the Institution on the 1st day of Feb. next; taking the intermediate time to procure professors. these must be sought chiefly in Europe, as we are determined to have none but of the first grade of science in their respective lines. we employ a person, well qualified, to go there, seek them out, & engage them, so as to be in place in November. we establish eight professorships 1. antient languages. 2. modern languages. 3. mathematics. 4. natural philosophy. 5. natural history. 6. anatomy and medecine. 7. moral philosophy. 8. law. the two last professors only will be taken from among ourselves.Our Rotunda, the only unfinished building, has it’s walls compleated, and will be covered in shortly, and put into a state for use this year. the circle of the sciences which will be taught here, and the eminence of the professors will be such, as to make it an object to all the states, especially those of the South and West: for the advantages it will possess, and the scale on which it is formed are such as will be equalled hardly by the other states, for some time at least. their colleges will be schools of preparation, but their best finishing will be here. it will be cheap also, as board, tuition and every thing else (except clothes and pocket money) will not exceed 200. D a year.The catalogues, printed and MS. were safely recieved. the last has given you more trouble than I ought to have subjected you to. it is very precious to me, and I am truly thankful to you for it.We have nothing else of interest to communicate to you. we have lately lost by death some of our neighbors known to you, old mrs Lewis, mrs Southall, & Dr Ragland.  Charlottesville is building fast. our family is all well and will be happy in your return, whenever the state of your affairs shall maturely admit it. my own health continues good. present my friendly souvenirs to Browse, and be assured yourself of my affectionate attachment & great respect.Th: Jefferson